Citation Nr: 1044301	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound, left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION


The appellant is a veteran who served on active duty from June 
1950 to September 1951.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona 
that (in pertinent part) continued a 40 percent rating for 
residuals of a gunshot wound, left shoulder.  In June 2007, the 
Veteran presented personal testimony at a Travel Board hearing 
before the undersigned; a transcript of the hearing is of record.  
In January 2008, the Board remanded the case for additional 
development.   In December 2008 the Board issued a decision which 
(in pertinent part) denied a rating in excess of 40 percent for 
residuals of a gunshot wound, left shoulder.

The Veteran appealed the December 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
May 2010, the Court endorsed a May 2010 Joint Motion for Partial 
Remand (Joint Motion) of the parties, vacated the December 2008 
Board decision with respect to the issue at hand, and remanded 
the matter for development and readjudication consistent with the 
instructions in the Joint Motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.




REMAND

In this case, service treatment records show that the Veteran 
received a gunshot wound to his left shoulder in January 1951 
resulting in a compound comminuted fracture of the neck and 
glenoid of the left scapula.  A January 1951 treatment note 
indicates that the missile wound had no artery or nerve 
involvement but created a fracture of the left humeral head and 
glenoid process.  The wound entrance was anterior and in the 
axillary fold and posterior just medial to the acromion.  

An October 1951 rating decision awarded service connection for 
residuals of a gunshot wound, left shoulder.  The disability is 
currently evaluated as 40 percent disabling; the Veteran 
maintains that he is entitled to an increased rating.

In the Joint Motion endorsed by the Court's May 2010 Order, it 
was agreed that remand was indicated because the Board did not 
provide an adequate statement of reasons and bases for its 
conclusion that the Veteran was not entitled to an increased 
rating.  Specifically, it was noted the Board did not address 
whether the Veteran's left shoulder gunshot wound residuals 
included nerve damage to the Veteran's left arm and hand.  In 
this regard, the Joint Motion notes that an October 1999 VA 
examination report notes the Veteran's complaints of numbness in 
all five fingers of the left hand all the time.  During the June 
2007 Travel Board hearing, the Veteran testified as to the lack 
of sensation in his left hand.  The Veteran underwent VA 
examinations in April 2004, July 2005 and June 2008.  None of the 
VA examiners addressed the Veteran's neurological complaints.  
The Board must ensure that VA examinations are adequate for 
adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In 
light of the foregoing, the Board finds that a VA examination is 
necessary to obtain a medical opinion which clearly addresses the 
question of whether the Veteran's s left shoulder gunshot wound 
residuals included nerve damage to the Veteran's left arm and 
hand.  Accordingly, this claim is remanded to obtain an adequate 
examination. 

Finally, the parties agree that if it is determined that 
residuals of a gunshot wound, left shoulder, include nerve damage 
to the upper extremities, then the applicability of 38 U.S.C.A. § 
1114(k) (special monthly compensation for the loss of use of one 
hand) should be considered.  If it is determined that loss of use 
of the left hand exists as a result of the service connected left 
shoulder gunshot wound residuals, the RO is to follow the 
guidelines of VBA Fast Letter 10-44 requiring mandatory usage of 
the SMC Calculator.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the severity of his 
left shoulder gunshot wound residuals.  The 
Veteran's claims file (including service 
treatment records, the October 1999 VA 
examination report and June 2007 hearing 
transcript, as noted above) must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
or studies should be completed; the studies 
should specifically include X-rays of the 
anatomical areas/joints in question.  The 
examining physician should ascertain the 
nature, extent, and current severity of the 
Veteran's service-connected left shoulder 
gunshot wound residuals.  The examination 
must be conducted following the protocol in 
VA's Disability Worksheets for VA Bones 
(Fractures and Bone Disease) Examination, 
revised on May 25, 2010; Joints 
examination; Muscle Examination; and 
Peripheral Nerve Examination, and 
appropriate responses must be provided for 
any findings and questions posed in those 
worksheets.. 

The examiner should specifically provide 
the following clinical findings:

a) a complete history of the nature of the 
sustained wound and extent of injury, to 
include the location of any/all entrance 
and exit wounds, presence or absence of 
retained foreign bodies and whether the 
missile injury was a deep penetrating wound 
involving muscle tissue;

b) the degree of injury to all muscle 
groups (which should be specifically 
identified) involved, to include whether 
there is more than one muscle group 
involved in the same anatomical region, and 
the functions affected;

c) identify any related neurological 
manifestations (to include the nerve 
involved, degree of injury to each 
nerve involved, and any resulting 
functional impairment;

d) comment as to whether the disability 
associated with each affected muscle group 
would be considered moderate, moderately 
severe, or severe, to include commenting on 
the presence or absence of the cardinal 
signs and symptoms of muscle disability, 
including loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and uncertainty 
of movement;

e) measure each scar and further provide 
findings pertaining to the presence or 
absence of soft tissue damage, frequent 
loss of covering of skin over the scar(s), 
pain on examination, and whether such 
scar(s) (of themselves) result in 
limitation of motion of an affected part.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

3.  The RO/AMC should then re-adjudicate 
the claim.  . The provisions of 38 C.F.R. § 
1114(k) should be applied, if pertinent.  
If the claim is not granted to the 
Veteran's satisfaction, the RO should issue 
an appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

